                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-099-RJC-DCK

 NIKKI RUSH as guardian of J.M.M., and )
 ROMUS MYERS, as guardian of N.R.J.,   )
                                       )
           Plaintiffs,                 )
                                       )
    v.                                 )                  ORDER
                                       )
 BRADFORD PREPARATORY                  )
 SCHOOL, and KELLY PAINTER,            )
                                       )
           Defendants.                 )
                                       )

        THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The parties filed a “Joint Notice Of Settlement Of All Claims” (Document No. 34) on January 14,

2019, and mediator Wayne P. Huckel filed a “Certification Of Mediation Session” (Document No.

35) on January 22, 2019, notifying the Court that the parties reached a settlement of all claims on

or about January 10, 2019. The Court commends the mediator, counsel, and the parties for their

efforts in resolving this matter.

        The mediator’s “Certification…” reports that the parties will file a petition for Court

approval of the settlement and/or a Stipulation of Dismissal within thirty (30) days. (Document

No. 35).

        IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal

and/or a petition for Court approval of the settlement of this case, or in the alternative request an

extension of time to make such filings, on or before February 15, 2019.
      IT IS FURTHER ORDERED that “Plaintiffs’ Motion To Compel Discovery And

Unopposed Motion To Reopen Expert Witness Deadlines” (Document No. 29) is DENIED AS

MOOT.

      SO ORDERED.




                         Signed: January 30, 2019
